CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)
1. CIR./DIST./ DIV. CODE                           2. PERSON REPRESENTED                                                               VOUCHER NUMBER

3. MAG. DKT./DEF. NUMBER                                      4. DIST. DKT./DEF. NUMBER                     5. APPEALS DKT./DEF. NUMBER                      6. OTHER DKT. NUMBER

7. IN CASE/MATTER OF (Case Name)                              8. PAYMENT CATEGORY                           9. TYPE PERSON REPRESENTED                       10. REPRESENTATION TYPE
                                                                  Felony                 Petty Offense          Adult Defendant               Appellant          (See Instructions)
                                                                  Misdemeanor            Other                  Juvenile Defendant            Appellee
                                                                  Appeal                                        Other
11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offense, list (up to five) major offenses charged, according to severity of offense.



12. ATTORNEY’S NAME (First Name, M.I., Last Name, including any suffix),                                    13. COURT ORDER
    AND MAILING ADDRESS                                                                                         O Appointing Counsel                             C Co-Counsel
                                                                                                                F Subs For Federal Defender                      R Subs For Retained Attorney
                                                                                                                P Subs For Panel Attorney                        Y Standby Counsel

                                                                                                            Prior Attorney’s
                                                                                                                Appointment Dates:
                                                                                                                 Because the above-named person represented has testified under oath or has otherwise
                Telephone Number :                                                                          satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does
                                                                                                            not wish to waive counsel, and because the interests of justice so require, the attorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)                                    name appears in Item 12 is appointed to represent this person in this case, OR
                                                                                                                 Other (See Instructions)


                                                                                                                                 Signature of Presiding Judge or By Order of the Court


                                                                                                                            Date of Order                               Nunc Pro Tunc Date
                                                                                                            Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                            appointment.             YES         NO

                                    CLAIM FOR SERVICES AND EXPENSES                                                                                 FOR COURT USE ONLY
                                                                                                                     TOTAL              MATH/TECH.             MATH/TECH.
                                                                                              HOURS                                                                                    ADDITIONAL
                 CATEGORIES (Attach itemization of services with dates)                                             AMOUNT               ADJUSTED               ADJUSTED
                                                                                             CLAIMED                                                                                     REVIEW
                                                                                                                    CLAIMED               HOURS                 AMOUNT
15.              a.   Arraignment and/or Plea
                 b.   Bail and Detention Hearings
                 c.   Motion Hearings
                 d.   Trial
 In Court




                 e.   Sentencing Hearings
                 f.   Revocation Hearings
                 g.   Appeals Court
                 h.   Other (Specify on additional sheets)
                 (RATE PER HOUR = $                                 )   TOTALS:
16.              a.   Interviews and Conferences
                 b.   Obtaining and reviewing records
 Out of Court




                 c.   Legal research and brief writing
                 d.   Travel time
                 e.   Investigative and other work (Specify on additional sheets)
                 (RATE PER HOUR = $                                 )   TOTALS:
17.              Travel Expenses (lodging, parking, meals, mileage, etc.)
18.              Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED):
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                   20. APPOINTMENT TERMINATION DATE                          21. CASE DISPOSITION
                                                                                                                    IF OTHER THAN CASE COMPLETION
           FROM:                                                  TO:
22. CLAIM STATUS                                 Final Payment                 Interim Payment Number                                           Supplemental Payment
                Have you previously applied to the court for compensation and/or reimbursement for this case?    YES          NO       If yes, were you paid?         YES        NO
                Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
                representation?     YES          NO           If yes, give details on additional sheets.
                I swear or affirm the truth or correctness of the above statements.
                Signature of Attorney                                                                                                            Date

                                                                    APPROVED FOR PAYMENT — COURT USE ONLY
23. IN COURT COMP.                               24. OUT OF COURT COMP.             25. TRAVEL EXPENSES             26. OTHER EXPENSES                       27. TOTAL AMT. APPR./CERT.

28. SIGNATURE OF THE PRESIDING JUDGE                                                                                DATE                                     28a. JUDGE CODE

29. IN COURT COMP.                               30. OUT OF COURT COMP.             31. TRAVEL EXPENSES             32. OTHER EXPENSES                       33. TOTAL AMT. APPROVED


34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                                       DATE                                     34a. JUDGE CODE
    in excess of the statutory threshold amount.
